DAUKSCH, Chief Judge.
This is an appeal of an amended final judgment which declared section 25-21(f) of Brevard County Ordinance No. 78-01 to be unconstitutional as violating the due process clauses of the Florida Constitution and the fourteenth amendment to the United States Constitution and as an improper delegation of power because of its failure to provide adequate standards. The final judgment is reversed in part for those reasons set forth in Brevard County v. Bagwell, 388 So.2d 645 (Fla. 5th DCA 1980) and the cause is remanded to the trial court.
REVERSED IN PART AND REMANDED.
ORFINGER and COBB, JJ., concur.